Title: George P. Morris to James Madison, 19 September 1833
From: Morris, George P.
To: Madison, James


                        
                            
                                Respected and dear Sir,
                            
                            
                                
                                    New York,
                                
                                September 19, 1833.
                            
                        
                        Ever since the receipt of the letter you were Kind enough to write me respecting the peculiar situation of
                            your portrait, I have been endeavouring to procure another; but finding it impossible to obtain an accurate likeness, and
                            being anxious that the engraving of your head should be unexceptionable in every particular, I have engaged Mr Durand,
                            the first artist in New York, to visit Monticello for the express and sole purpose of painting your portrait. This letter
                            will be handed to you by him, and I most earnestly beg that you will grant me the great favour of affording him as many
                            sittings as will enable him to accomplish his task. The engraving for the Mirror is nearly finished, and it will be a
                            specimen of the fine arts highly creditable to the country. I will do myself the honour of forwarding you an early proof
                            impression. My esteemed friend, James K. Paulding, Esq. will write the memoir which is to accompany your likeness, and I
                            hope that the whole affair will meet the unqualified approbation of my countrymen. With sentiments of most profound regard
                            Your obt and grateful sert.
                        
                            
                                Geo. P. Morris.
                            
                        
                    